January 5, 2015




         1')
           Jf> L^ L\W*ry      C\^Su^ HH-'/^


       •2.7) Cja $ ^->0 V IaZjvm^ \)ee^ o^ly ojve^




                  «777) ^ TIL S^i^c^/A/ or ay

    /quvt -V^rv^ ^ Cor\6l>(W 0^\or\ \± \JJLry ^mc^

                           *II<2£(^LM£   ^^Vvfco^G fork
                                                   3
                                                   -1

                                 ^> -i
        9                        o       0
        /
                                     0   r
H       9
                                 V   0
    i



                                         o
X                          Q
                                          JO       r
        £                  f1^           o
                                                    r
                                          -0

                           X     0
                                         o0        O
                                                   n
                                 r




                                          •




                                               •




                                         ::: tf*




            £ ^1^7   <^\


I